Exhibit 10.3

PHILLIPS-VAN HEUSEN CORPORATION

2000 STOCK OPTION PLAN

(As Amended Through September 21, 2006)

1.         Purpose.  The purposes of the 2000 Stock Option Plan (the "Plan") are
to induce certain individuals to remain in the employ, or to continue to serve
as directors of, or consultants or advisors to, Phillips-Van Heusen Corporation
(the "Company") and its present and future subsidiary corporations (each a
"Subsidiary"), as defined in Section 424(f) of the Internal Revenue Code of
1986, as amended (the "Code"), to attract new individuals to enter into such
employment or service and to encourage such individuals to secure or increase on
reasonable terms their stock ownership in the Company.  The Board of Directors
of the Company (the "Board") believes that the granting of stock options (the
"Options") under the Plan will promote continuity of management and increased
incentive and personal interest in the welfare of the Company by those who are
or may become primarily responsible for shaping and carrying out the long range
plans of the Company and securing its continued growth and financial success.
 Options granted hereunder are intended to be either (i) "incentive stock
options" (which term, when used herein, shall have the meaning ascribed thereto
by the provisions of Section 422(b) of the Code) or (ii) options which are not
incentive stock options ("non-qualified stock options") or (iii) a combination
thereof, as determined by the Committee (the "Committee") referred to in Section
5 at the time of the grant thereof.

2.         Effective Date of the Plan.  The Plan became effective on April 27,
2000.

3.         Stock Subject to Plan.  3,000,000 of the authorized but unissued
shares of the common stock, $1.00 par value, of the Company (the "Common Stock")
are hereby reserved for issue upon the exercise of Options granted under the
Plan; provided, however, that the number of shares so reserved may from time to
time be reduced to the extent that a corresponding number of issued and
outstanding shares of the Common Stock are purchased by the Company and set
aside for issue upon the exercise of Options.  If any Options expire or
terminate for any reason without having been exercised in full, the unpurchased
shares subject thereto shall again be available for the purposes of the Plan.

4.         Administration.

(a)        Except as otherwise provided in Section 4(b), the Plan shall be
administered by the Committee.  Subject to the express provisions of the Plan,
the Committee shall have complete authority, in its discretion, to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to it, to
determine the terms and provisions of the respective option agreements or
certificates (which need not be identical), to determine the individuals (each a
"Participant") to whom and the times and the prices at which Options shall be
granted, the periods during which each Option shall be exercisable, the number
of shares of the Common Stock to be subject to each Option and whether such
Option shall be an incentive stock option or a non-qualified stock option and to
make all other determinations necessary or advisable for the administration of
the Plan.  In making such determinations, the Committee may





1







--------------------------------------------------------------------------------

take into account the nature of the services rendered by the respective
individuals, their present and potential contributions to the success of the
Company and the Subsidiaries and such other factors as the Committee in its
discretion shall deem relevant.  The Committee’s determination on the matters
referred to in this Section 4 shall be conclusive.  Any dispute or disagreement
which may arise under or as a result of or with respect to any Option shall be
determined by the Committee, in its sole discretion, and any interpretations by
the Committee of the terms of any Option shall be final, binding and conclusive.

(b)        The Chairman of the Board or, if the Chairman is not an executive
officer of the Company, the Chief Executive Officer of the Company or other
executive officer of the Company designated by the Committee who is also a
director (the Chairman, Chief Executive Officer or other designated executive
officer being referred to as the "Designated Director") may administer the Plan
with respect to employees of the Company or a Subsidiary (i) who are not
officers of the Company subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and (ii) whose
compensation is not subject to the provisions of Section 162(m) of the Code.
 The authority of the Designated Director and Options granted by the Designated
Director shall be subject to such terms, conditions, restrictions and
limitations as may be imposed by the Board, including, but not limited to, a
limit on the aggregate number of shares of Common Stock subject to Options that
may be granted in any one calendar year by the Designated Director to all such
employees of the Company and its Subsidiaries and a maximum number of shares
that may be subject to Options granted under the Plan in any one calendar year
to any single employee by the Designated Director.  Unless and until the Board
shall take further action, the maximum number of shares of Common Stock that may
be subject to Options granted under the Plan, the Company's 1997 Stock Option
Plan and any other stock option plan then in effect in any one calendar year by
the Designated Director shall be 100,000 in the aggregate and the maximum number
of shares of Common Stock that may be subject to Options granted under the Plan,
the Company's 1997 Stock Option Plan and any other stock option plan then in
effect in any one calendar year by the Designated Director to any single
employee shall be 5,000 in the aggregate.  Any actions duly taken by the
Designated Director with respect to the grant of Options to such employees shall
be deemed to have been taken by the Committee for purposes of the Plan.

5.         Committee.  The Committee shall consist of two or more members of the
Board.  It is intended that all of the members of the Committee shall be
"non-employee directors" within the meaning of Rule 16b-3(b)(3) promulgated
under the Exchange Act, and "outside directors" within the contemplation of
Section 162(m)(4)(C)(i) of the Code.  The Committee shall be appointed annually
by the Board, which may at any time and from time to time remove any members of
the Committee, with or without cause, appoint additional members to the
Committee and fill vacancies, however caused, in the Committee.  A majority of
the members of the Committee shall constitute a quorum.  All determinations of
the Committee shall be made by a majority of its members present at a meeting
duly called and held, except that the Committee may delegate to any one of its
members the authority of the Committee with respect to the grant of Options to
any person who shall not be an officer and/or director of the Company and who is
not, and in the judgment of the Committee may not be reasonably expected to
become, a "covered employee" within the meaning of Section 162(m)(3) of the
Code.  Any decision or determination of the Committee reduced to writing and
signed by all of the members of the





2







--------------------------------------------------------------------------------

Committee (or by the member(s) of the Committee to whom authority has been
delegated) shall be fully as effective as if it had been made at a meeting duly
called and held.

6.         Eligibility.  An Option may be granted only to a key employee of the
Company or a Subsidiary or to a director of the Company or a Subsidiary who is
not an employee of the Company or a Subsidiary or to an independent consultant
or advisor who renders services to the Company or a Subsidiary.

7.         Option Prices.

(a)        The initial per share option price of any Option shall be the price
determined by the Committee, but not less than the fair market value of a share
of the Common Stock on the date of grant; provided, however, that, in the case
of a Participant who owns more than 10% of the total combined voting power of
the Common Stock at the time an Option which is an incentive stock option is
granted to him or her, the initial per share option price shall not be less than
110% of the fair market value of a share of the Common Stock on the date of
grant.

(b)        For all purposes of the Plan, the fair market value of a share of the
Common Stock on any date shall be equal to (i) the closing sale price of the
Common Stock on the New York Stock Exchange on the business day preceding such
date or (ii) if there is no sale of the Common Stock on such Exchange on such
business day, the average of the bid and asked prices on such Exchange at the
close of the market on such business day.

8.         Option Term.  Participants shall be granted Options for such term as
the Committee shall determine, not in excess of 10 years from the date of the
granting thereof; provided, however, that, in the case of a Participant who owns
more than 10% of the total combined voting power of the Common Stock at the time
an Option which is an incentive stock option is granted to him or her, the term
with respect to such Option shall not be in excess of five years from the date
of the granting thereof.

9.         Limitations on Amount of Options Granted.

(a)        The aggregate fair market value of the shares of the Common Stock for
which any Participant may be granted incentive stock options which are
exercisable for the first time in any calendar year (whether under the terms of
the Plan or any other stock option plan of the Company) shall not exceed
$100,000.

(b)        No Participant shall, during any fiscal year of the Company, be
granted Options under the Plan to purchase more than 500,000 shares of the
Common Stock.

10.       Exercise of Options.

(a)        Except as otherwise determined by the Committee at the time of grant,
a Participant may not exercise an Option during the period commencing on the
date of the grant of such Option to him or her and ending on the day immediately
preceding the first anniversary of such date.  Except as otherwise determined by
the Committee at the time of grant, a Participant may (i) during the period
commencing on the first anniversary of the date of the grant of an Option to him
or her and ending on the day immediately preceding the second anniversary of





3







--------------------------------------------------------------------------------

such date, exercise such Option with respect to one-quarter of the shares
granted thereby, (ii) during the period commencing on the second anniversary of
the date of such grant and ending on the day immediately preceding the third
anniversary of the date of such grant, exercise such Option with respect to
one-half of the shares granted thereby, (iii) during the period commencing on
the third anniversary of the date of such grant and ending on the day
immediately preceding the fourth anniversary of such date, exercise such Option
with respect to three-quarters of the shares granted thereby and (iv) during the
period commencing on the fourth anniversary of the date of such grant and ending
at the time the Option expires pursuant to the terms hereof, exercise such
Option with respect to all of the shares granted thereby.

(b)        Except as hereinbefore otherwise set forth, an Option may be
exercised either in whole at any time or in part from time to time.

(c)        An Option may be exercised only by a written notice of intent to
exercise such Option with respect to a specific number of shares of the Common
Stock and payment to the Company of the amount of the option price for the
number of shares of the Common Stock so specified; provided, however, that, if
the Committee shall in its sole discretion so determine at the time of the grant
of any Option, all or any portion of such payment may be made in kind by the
delivery of shares of the Common Stock having a fair market value equal to the
portion of the option price so paid; provided further, however, that no portion
of such payment may be made by delivering shares of the Common Stock acquired
upon the exercise of an Option if such shares shall not have been held by the
Participant for at least six months; and provided further, however, that,
subject to the requirements of Regulation T (as in effect from time to time)
promulgated under the Exchange Act, the Committee may implement procedures to
allow a broker chosen by a Participant to make payment of all or any portion of
the option price payable upon the exercise of an Option and receive, on behalf
of such Participant, all or any portion of the shares of the Common Stock
issuable upon such exercise.

(d)        The Committee may, in its discretion, permit any Option to be
exercised, in whole or in part, prior to the time when it would otherwise be
exercisable.

(e)        (1)        Notwithstanding the provisions of Section 10(a) or the
last sentence of Section 13, in the event that a Change in Control shall occur,
then, each Option theretofore granted to any Participant which shall not have
theretofore expired or otherwise been cancelled or become unexercisable shall
become immediately exercisable in full.  For the purposes of this Section 10(e),
a "Change in Control" shall be deemed to occur upon the first to occur of the
following events:

(i)      Any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act), other than a “person” who on April 9, 2004 was the
owner of at least 8% of the Voting Power (as defined below) of the securities of
the Company having Voting Power, becomes a “beneficial owner,” as such term is
used in Rule 13d-3 promulgated under the Exchange Act, of securities with at
least (A) one-quarter but less than one-half of the Voting Power of securities
having Voting Power, unless such acquisition has been approved in advance by at
least three-quarters of the Incumbent Board (as defined in clause (ii) below
taking into account the provisos) or (B) one-half of the Voting Power of the
securities of the Company having Voting Power;





4







--------------------------------------------------------------------------------




(ii)     Individuals who, as of April 9, 2004, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 9, 2004 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person (as defined below) other than the Board;




(iii)   Consummation of a reorganization, merger, consolidation or a sale or
other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the Persons that were the
beneficial owners of the outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) and the Voting Power of the securities of
the Company having Voting Power, immediately prior to such  Business
Combination, beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and more than 50% of the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Voting
Power of the securities of the Company having Voting Power, as the case may be
(there being excluded from securities held by such security holders of the
corporation resulting from the Business Combination, but not from the securities
with Voting Power of the corporation resulting from such Business Combination,
any securities with Voting Power received by Affiliates (as defined below) of
such other company in exchange for securities of such other company or, if such
other company is the surviving company and its securities remain unchanged, any
securities of such other company with Voting Power held by an Affiliate of such
other company immediately prior to the Business Combination), (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined Voting Power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed in the Company
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination, whichever occurs first; or





5







--------------------------------------------------------------------------------




(iv)    Approval by the stockholders of the Company of (A) a liquidation of all
or substantially all of the Company’s assets or (B) a dissolution of the
Company.

Notwithstanding the foregoing, “Change in Control” with respect to any
Participant shall be as defined in the Participant's employment agreement, if
any, with the Company or a Subsidiary, unless such employment agreement provides
otherwise.  For the purposes of this paragraph (1), (i) the term “Affiliate”
shall mean any Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
any other Person, (ii) the term “Person” shall mean any individual, partnership,
firm, trust, corporation or other similar entity, (iii) “Company” shall include
any entity that succeeds to all or substantially all of the business of the
Company, and (iv) “Voting Power” shall mean general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation.

            (2)        In the event that a Change of Control shall occur, then,
from and after the time of such event, neither the provisions of this Section
10(e) nor any of the rights of any Participant hereunder shall be modified or
amended in any way.

 (f)       Notwithstanding any other provision of the Plan to the contrary,
including, but not limited to, the provisions of Section 10(d), if any
Participant shall have effected a Hardship Withdrawal from a 401(k) Plan
maintained by the Company and/or one or more of the Subsidiaries, then, during
the period of one year commencing on the date of such Hardship Withdrawal, such
Participant may not exercise any Option using cash.  For the purpose of this
Section 10(f), a "Hardship Withdrawal" shall mean a distribution to a
Participant provided for in Reg. § 1.401(k)-1(d)(1)(ii) promulgated under
Section 401(k)(2)(B)(i)(IV) of the Code or an analogous provision of the Puerto
Rico Internal Revenue Code of 1994, as amended (the "Puerto Rico Code") and the
regulations promulgated thereunder, and a "401(k) Plan" shall mean a plan which
is a "qualified plan" within the contemplation of Section 401(a) of the Code or
an analogous provision of the Puerto Rico Code which contains a "qualified cash
or deferred arrangement" within the contemplation of Section 401(k)(2) of the
Code or an analogous provision of the Puerto Rico Code.

11.       Transferability.  (a)  Except as otherwise provided in Section 11(b),
no Option shall be assignable or transferable except by will and/or by the laws
of descent and distribution and, during the life of any Participant, each Option
granted to such Participant may be exercised only by him or her.

(b)  A Participant may, with the prior approval of the Committee, transfer for
no consideration an Option which is a non-qualified stock option to or for the
benefit of the Participant's Immediate Family, a trust for the exclusive benefit
of the Participant's Immediate Family or to a partnership or limited liability
company for one or more members of the Participant's Immediate Family, subject
to such limits as the Committee may establish, and the transferee shall remain
subject to all the terms and conditions applicable to the Option prior to such
transfer.  The term "Immediate Family" shall mean the Participant's children,
stepchildren, grandchildren, parents, stepparents, grandparents, spouse, former
spouse, siblings, nieces, nephews, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or





6







--------------------------------------------------------------------------------

sister-in-law, including adoptive relationships or any person sharing the
Participant's household (other than a tenant or employee).

12.       Termination of Employment or Service.  Except as otherwise determined
by the Committee, in the event a Participant leaves the employ or service, or
ceases to serve as a director, of the Company and the Subsidiaries, whether
voluntarily or otherwise but other than by reason of his or her death or, in the
case of Participant who shall be an employee or director, retirement, each
Option theretofore granted to him or her which shall not have been exercisable
prior to the date of the termination of his or her employment or service shall
terminate immediately.  Except as otherwise determined by the Committee, each
other Option theretofore granted to him or her which shall not have theretofore
expired or otherwise been cancelled shall, to the extent exercisable on the date
of such termination of employment or service and not theretofore exercised,
terminate upon the earlier to occur of (x) the expiration of (i) 30 days after
the date of such Participant’s termination of employment or cessation of
service, if such Option was granted on or prior to December 18, 2001, or (ii) 90
days after the date of such Participant's termination of employment or cessation
of service, if such Option was granted after December 18, 2001; and (y) the date
of termination specified in such Option.  Notwithstanding the foregoing except
as otherwise determined by the Committee, if a Participant is terminated for
cause (as defined herein), each Option theretofore granted to him or her which
shall not have theretofore expired or otherwise been cancelled shall, to the
extent not theretofore exercised, terminate forthwith.  Except as otherwise
determined by the Committee, in the event a Participant leaves the employ, or
ceases to serve as a director, of the Company and the Subsidiaries by reason of
his or her retirement, each Option theretofore granted to him or her which shall
not have theretofore expired or otherwise been cancelled shall become
immediately exercisable in full and shall, to the extent not theretofore
exercised, terminate upon the earlier to occur of the expiration of three years
after the date of such retirement and the date of termination specified in such
Option.  Except as otherwise determined by the Committee, in the event a
Participant’s employment or service with the Company and the Subsidiaries
terminates by reason of his or her death, each Option theretofore granted to him
or her which shall not have theretofore expired or otherwise been cancelled
shall become immediately exercisable in full and shall, to the extent not
theretofore exercised, terminate upon the earlier to occur of the expiration of
three months after the date of the qualification of a representative of his or
her estate and the date of termination specified in such Option.  For purposes
of the foregoing, (a) the term "cause" shall mean:  (i) the commission by the
Participant of any act or omission that would constitute a crime under federal,
state or equivalent foreign law, (ii) the commission by the Participant of any
act of moral turpitude, (iii) fraud, dishonesty or other acts or omissions that
result in a breach of any fiduciary or other material duty to the Company and/or
the Subsidiaries, (iv) continued substance abuse that renders the Participant
incapable of performing his or her material duties to the satisfaction of the
Company and/or the Subsidiaries, or (v) as defined in the Participant's
employment agreement, if any, with the Company or a Subsidiary and (b) the term
"retirement" shall mean (I) the termination of a Participant’s employment with
the Company and all of the Subsidiaries (x) other than for cause or by reason of
his or her death and (y) on or after the earlier to occur of (1) the first day
of the calendar month in which his or her 65th birthday shall occur and (2) the
date on which he or she shall have both attained his or her 55th birthday and
completed 10 years of employment with the Company and/or the Subsidiaries or
(II) the termination of a Participant’s service as a director with the Company
and all of the Subsidiaries





7







--------------------------------------------------------------------------------

(x) other than for cause or by reason of his or her death and (y) on or after
the first day of the calendar month in which his or her 65th birthday shall
occur.

13.       Adjustment of Number of Shares.  In the event that (i) a dividend
shall be declared upon the Common Stock payable in shares of the Common Stock or
(ii) any other change in the Common Stock that would be considered an equity
restructuring (within the meaning of Financial Accounting Standards No. 123R),
 then the number of shares of the Common Stock then subject to any Option and
the number of shares of the Common Stock reserved for issuance in accordance
with the provisions of the Plan but not yet covered by an Option and the number
of shares set forth in Section 9(b) shall be adjusted to prevent dilution or
enlargement of rights by adding to each share the number of shares which would
be distributable thereon if such shares had been outstanding on the date fixed
for determining the stockholders entitled to receive such stock dividend or
subject to such other change. In the event that there shall be any change, other
than as specified in this Section 13, in the number or kind of outstanding
shares of the Common Stock, or of any stock or other securities into which the
Common Stock shall have been changed, or for which it shall have been exchanged,
then, if the Committee shall, in its sole discretion, determine that such change
equitably requires an adjustment in the number or kind of shares to prevent
dilution or enlargement of rights, then subject to any Option and the number or
kind of shares reserved for issuance in accordance with the provisions of the
Plan but not yet covered by an Option and the number or kind of shares referred
to in Section 9(b), such adjustment shall be made by the Committee and shall be
effective and binding for all purposes of the Plan and of each stock option
agreement or certificate entered into in accordance with the provisions of the
Plan. In the case of any substitution or adjustment in accordance with the
provisions of this Section 13, the option price in each stock option agreement
or certificate for each share covered thereby prior to such substitution or
adjustment shall be adjusted to the extent, if any, necessary to maintain the
same aggregate intrinsic value (within the meaning of Financial Accounting
Standards No. 123R) of the total award being substituted for or adjusted in
accordance with the provisions of this Section 13.  No adjustment or
substitution provided for in this Section 13 shall require the Company to sell a
fractional share under any stock option agreement or certificate.  In the event
of the dissolution or liquidation of the Company, or a merger, reorganization or
consolidation in which the Company is not the surviving corporation, then,
except as otherwise provided in Section 10(e) and the second sentence of this
Section 13, each Option, to the extent not theretofore exercised, shall
terminate forthwith.

14.       Purchase for Investment, Withholding and Waivers.  Unless the shares
to be issued upon the exercise of an Option by a Participant shall be registered
prior to the issuance thereof under the Securities Act of 1933, as amended, such
Participant will, as a condition of the Company’s obligation to issue such
shares, be required to give a representation in writing that he or she is
acquiring such shares for his or her own account as an investment and not with a
view to, or for sale in connection with, the distribution of any thereof.  In
the event of the death of a Participant, a condition of exercising any Option
shall be the delivery to the Company of such tax waivers and other documents as
the Committee shall determine.  In the case of each non-qualified stock option,
a condition of exercising the same shall be the entry by the person exercising
the same into such arrangements with the Company with respect to withholding as
the Committee may determine.  





8







--------------------------------------------------------------------------------

15.       No Stockholder Status.  Neither any Participant nor his or her legal
representatives, legatees or distributees shall be or be deemed to be the holder
of any share of the Common Stock covered by an Option unless and until a
certificate for such share has been issued.  Upon payment of the purchase price
thereof, a share issued upon exercise of an Option shall be fully paid and
non-assessable.

16.       No Restrictions on Corporate Acts.  Neither the existence of the Plan
nor any Option shall in any way affect the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or the rights thereof, or dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding whether of a similar character or otherwise.

17.       No Employment Right.  Neither the existence of the Plan nor the grant
of any Option shall require the Company or any Subsidiary to continue any
Participant in the employ or service of the Company or such Subsidiary.

18.       Termination and Amendment of the Plan.  The Board may at any time
terminate the Plan or make such modifications of the Plan as it shall deem
advisable; provided, however, that the Board may not without further approval of
the holders of a majority of the shares of the Common Stock present in person or
by proxy at any special or annual meeting of the stockholders, increase the
number of shares as to which Options may be granted under the Plan (as adjusted
in accordance with the provisions of Section 13), or change the class of persons
eligible to participate in the Plan, or change the manner of determining the
option prices.  Except as otherwise provided in Section 13, no termination or
amendment of the Plan may, without the consent of the Participant to whom any
Option shall theretofore have been granted, adversely affect the rights of such
Participant under such Option.  The Committee may not, without further approval
of the holders of a majority of the shares of the Common Stock present in person
or by proxy at any special or annual meeting of the stockholders, amend any
outstanding Option to reduce the option price, or cancel any outstanding Option
and contemporaneously award a new Option to the same optionee for substantially
the same number of shares at a lower option price.

19.       Expiration and Termination of the Plan.  The Plan shall terminate on
April 27, 2010 or at such earlier time as the Board may determine.  Options may
be granted under the Plan at any time and from time to time prior to its
termination.  Any Option outstanding under the Plan at the time of the
termination of the Plan shall remain in effect until such Option shall have been
exercised or shall have expired in accordance with its terms.





9







--------------------------------------------------------------------------------

20.       Options for Outside Directors.

(a)        A director of the Company who is not an employee of the Company or a
Subsidiary (an "Outside Director") shall be eligible to receive, in addition to
any other Option which he or she may receive pursuant to Section 6, an annual
Option.  Except as otherwise provided in this Section 20, each such Option shall
be subject to all of the terms and conditions of the Plan.




(b)        (i)         At the first meeting of the Board immediately following
each Annual Meeting of the Stockholders of the Company, each Outside Director
shall be granted an Option, which shall be a non-qualified stock option, to
purchase 10,000 shares of the Common Stock.  Notwithstanding the foregoing, an
Outside Director may not receive a grant under this Section 20 for any year if
and to the extent such Outside Director receives a grant of options to purchase
Common Stock under any other Company stock option plan then in effect solely for
his or her services as a director of the Company for such year and the aggregate
number of shares of Common Stock issuable upon the exercise of all such options
granted for such year would exceed 10,000.




            (ii)        The initial per share option price of each Option
granted to an Outside Director shall under this Section 20 be equal to the fair
market value of a share of the Common Stock on the date of grant.

            (iii)      The term of each Option granted to an Outside Director
shall be ten years from the date of the granting thereof.

            (iv)       All or any portion of the payment required upon the
exercise of an Option granted to an Outside Director may be made in kind by the
delivery of shares of the Common Stock having a fair market value equal to the
portion of the option price so paid; provided, however, that no portion of such
payment may be made by delivering shares of the Common Stock acquired upon the
exercise of an Option if such shares shall not have been held by such Outside
Director for at least six months; and provided further, however, that, subject
to the requirements of Regulation T (as in effect from time to time) promulgated
under the Exchange Act, the Committee may implement procedures to allow a broker
chosen by such Outside Director to make payment of all or any portion of the
option price payable upon the exercise of an Option and receive, on behalf of
such Outside Director, all or any portion of the shares of the Common Stock
issuable upon such exercise.

(c)        The provisions of this Section 20 may not be amended except by the
vote of a majority of the members of the Board and by the vote of a majority of
the members of the Board who are not Outside Directors.













10





